DETAILED ACTION

	This action is responsive to amendments and arguments filed 02/10/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 4-6, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable under Nothacker (2015/0204844) as modified by Yi (2011/0186632).
As to claim 1: Nothacker teaches a device for the unique and individual identification of a substance measuring device of a test subject, the device comprising an optical identifier configured for a recognition of the substance measuring device and for a verification of an association between the substance measuring device and the test subject (figure 2, top left showing mobile computing device s140 detecting the unique signature s130 off of s120, substance measuring device, and verifying an 
Nothacker is silent as to that the geometric configuration is within a triangle.
Yi teaches a bar code encoding system including a bar code that is geometrically within a triangle (figures 4b, 5, 6, 7a).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nothacker with the teachings of Yi so that a geometry for an identifier which can fit into a greater indicia can communicate identification data for further scans.
As to claims 6, 24 and 25: Yi teaches that the geometric configuration comprises at least three markers, which are arranged along sides of the triangle (figures 4a, 5, showing markers along the sides of the triangle).
As to claim 9: Nothacker teaches that the optical identifier comprises a unique identifier (figure 2).
As to claim 10: Nothacker teaches that the optical identifier comprises a sequence of optical signals, which can be generated by one or more light sources arranged at the substrate measuring device (paragraph 0026).
As to claim 11: Nothacker teaches that the light sources are configured to emit light in an invisible range (paragraph 0026).
As to claim 13: Nothacker teaches the limitations of claim 1, also including a camera (paragraph 0025).
claim 14: Nothacker teaches the limitaitons of claim 1, including the process for identification (figure 1).
As to claim 15: Nothacker teaches passing on of the image data together with the information for checking (figure 1, s180, s190).
As to claim 16: Nothacker teaches providing a program comprising a program code for executing the steps of the process; and executing the program code on a computer, on a processor or on a programmable hardware component (figure 3B). 
2. 	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nothacker (2015/0204844) as modified by Yi (2011/0186632) as applied to claim 1, and further in view of Decoux (2014/0064619).  The teachings of Nothacker as modified by Yi are discussed above.
As to claims 7 and 8: Nothacker teaches the limitations of claim 1.
Nothacker is silent as to that the optical identifier comprises one or more reflective foil sections.
Decoux teaches a two-dimensional code made from a reflective foil (paragraph 0062) as scanned by the camera on a smartphone (paragraph 0053).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nothacker with the teachings of Decoux so that the identifying surface might be made out a material commonly used in labeling, thereby allowing typical handheld scanning software and hardware to scan the code, thereby improving the usability of the device.

Response to Amendment
Claim 5 is amended into claim 1 so as not to read in the alternative.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-11, 13-16, 24 and 25 have been considered but are moot because the new ground of rejection does not rely on the combination of the references in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims are newly rejected by Nothacker (2015/0204844) as modified by Yi (2011/0186632).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876